DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-7 are rejected.
Claims 8-15 are withdrawn from consideration.

Election/Restrictions
Applicants elected Group I, claims 1-7 without traverse in the reply filed on November 19, 2020.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Response to Amendment
Claim Objections
The objection to claim 1 is withdrawn due to the amendment to the claim, filed January 31, 2021.  

Claim Rejections - 35 USC § 112

The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claims 1, 2 and 4 filed January 31, 2021.  

Allowable Subject Matter
The indicated allowability of claims 1-7 is withdrawn in view of the newly discovered reference(s) to Yamada et al. (EP 0 922 708 A2) and Ritter (“Calcium’s Awakening”, Synthesis, Vol. 89, Issue 10, March 2011, pages 1-5).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,002, 044).
Yamada et al. disclose a process for the production of borates comprising the steps of reacting a compound of formula (3), which is a boronic ester, in a solvent at a temperature T1 with an organolithium or Grignard reagent to produce a boronate compound precursor; reacting an organic halogen compound in a solvent at a temperature T2 with a Li compound to obtain an organometallic reagent ; reacting the boronate compound precursor with the organometallic reagent  in a solvent at a temperature T3 to obtain a borate metal salt; adding a onium halide and water to the borate metal salt to obtain a precipitate which is isolated to obtain the desired borate compound (see entire disclosure).  Specific examples of the borate compounds are disclosed in column 5, lines 35-58. Specific examples of the organic halogen compounds are disclosed in column 5, line 59 to column 6, line 8 and the paragraph bridging columns 6 and 7. Specific examples of the compound of formula (3), which are boronic esters, are disclosed in column 6, lines 42-49.  Specific examples of the solvents are disclosed in column 9, lines 9-16.  Specific examples of the onium halide are disclosed in column 7, lines 10-47.  Yamada et al. disclose that when the borate compound is tetramethylammonium methyl(4-methylphenyl)borate, the side reaction to produce tetra(4-methylphenyl)borate does not occur in their process (see column 15, lines 21-28).

However, Yamada et al. suggests the triaryl-organo borates having the claimed formula (IX), since the borates that may be prepared by the process of Yamada et al. includes those having the claimed formula (IX); the compound of formula (3) includes boronic esters having the claimed formula (I); the boronate compound precursor includes salts having the claimed formula (III); the organic halogen compound includes those having the claimed formula (IV); the Li compound can be magnesium (see column 9, lines 64-67); the borate metal salt can be a salt of the claimed formula (VI); the onium halide can be a salt having the claimed formula (VIII).
Yamada et al. further differ from the instant claims in that it is not taught to use a calcium based grignard reagent.
Ritter discloses the use of organocalcium compounds as Grignard reagents (see entire disclosure, in particular paragraph 3 page 1 to paragraph 2 on page 2 and the last paragraph on pag 4).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a calcium based Grignard reagent in place .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (EP 0 922 708 A2) is the European equivalent of Yamada et al. (US 6,002,044).
It is further noted that the use of the term « otainable » in claim 1, line 2 makes it appear as though the steps that occur after the term are optional.  It is suggested that Applicants delete the term obtainable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699